Citation Nr: 1713050	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-31 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc and joint disease, lumbosacral spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for service connection for degenerative disc and joint disease of the lumbosacral spine.

In December 2016, the Veteran, sitting at the Cleveland, Ohio RO, testified before the undersigned VLJ at a videoconference hearing. A transcript of the testimony has been associated with the record.

In December 2010, the Veteran filed a notice of disagreement relating to the denial of his claim for entitlement to service connection for degenerative disc and joint disease of the lumbosacral spine, and relating to the denial of his claim for entitlement to service connection for a bilateral knee disability. In September 2011, the Veteran was furnished a statement of the case (SOC) relating to his claims for entitlement to service connection for degenerative disc and joint disease of the lumbosacral spine and a bilateral knee disability. However, in a November 2011 VA Form 9, the Veteran did not state that he wished to appeal the denial of his claim for entitlement to service connection for a bilateral knee disability, and stated that he only wished to appeal the denial of his degenerative disc and joint disease of the lumbosacral spine. Therefore, this issue of entitlement to service connection for a bilateral knee disability is not currently before the Board on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of service connection for tinnitus has been raised by the record in a VA Form 9 dated November 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's degenerative disc and joint disease of the lumbosacral spine is related to service.


CONCLUSION OF LAW

The criteria for service connection for a degenerative disc and joint disease of the lumbosacral spine has been met. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim. Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include the Veteran's degenerative disc and joint disease of the lumbosacral spine, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). The disease must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

VA is required to give due consideration to all pertinent competent medical and lay evidence. Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49  (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he has a current back disability and that he has experienced continued symptoms since service. See December 2016 videoconference hearing transcript.

As to the first prong of Shedden, a current diagnosis, the evidence shows that there is a current disability, with a current diagnosis of degenerative disc and joint disease of the lumbosacral spine. See May 2010 VA examination.

Turning to the second prong of Shedden, an in-service incurrence of a disease or injury, the Veteran testified at the December 2016 videoconference hearing that he injured his back in service when he fell while onboard the U.S.S. Carl Vinson in the 1980s. The Veteran contends that he also continued to injure his back in service as a result of the "hazardous conditions." See December 2016 videoconference hearing transcript. 

Service treatment record includes a notation from the U.S.S. Carl Vinson, which appears to be dated as May 1980, noting that the Veteran fell a year ago off the deck and onto the catwalk, injuring his back and cutting his head. The note further states that the Veteran experiences intermittent episodes of lower back pain caused by activity or workouts, with the lumbar spine area "mildly tender on the right side only. . . ." The service treatment record includes a diagnosis of mild lumbar strain.

A March 1987 service treatment record indicates complaints of lower back pain, with the Veteran reporting sharp pain when standing up. The record states that the Veteran's back was tender to palpate. 

Moreover, the Veteran's service treatment records indicate in-service complaints of recurrent back pain. Included in the service treatment records are August 1984, September 1987, March 1994, and March 1999 reports of medical history, all of which indicate recurrent back pain. A July 1993 service treatment record notes pain in the Veteran's back. Additionally, the March 1994 report explains that the Veteran took a fall on the ship, and that he has "been to medical on different occasions for back pain- strained muscle or wrong movement." The March 1994 report also includes a physician's summary, which states that there has been recurrent low back pain. 

Thus, given the Veteran's testimony and the Veteran's service treatment records, the Board finds that the second prong of Shedden, an in-service incurrence or aggravation of a disease or injury is satisfied in this case. 

Last, as to the third prong of Shedden, a nexus between the current disability and in-service injury or event, the Board considers the service treatment records, the VA medical examination opinion, and the Veteran's lay statements provided in the record. 

The Veteran was afforded a VA examination in May 2010. The examiner reviewed the Veteran's claims file, interviewed and examined the Veteran in-person, and conducted appropriate tests on the Veteran's back. The VA examination report notes a disability of the Veteran's back, to include his asserted in-service injury. The Veteran reported that he has had continuing pain but since service, for the past 30 years.

The examiner opined that "it is less likely than not (less than 50/50 probability) that the Veteran's condition of lumbosacral degenerative disc disease and facet disease [(degenerative joint disease)] was caused by or a result of his in-service lower back strain with reports of recurrent lower back pain since he noted at the time of his separation examination that his condition had healed and since there is no evidence of chronicity of care for many years after military discharge."

Examination upon entrance is silent to any abnormalities or complaints relating to the Veteran's back. However, upon review of the Veteran's service treatment record, the Board notes that while the March 1999 clinical evaluation upon separation examination notes normal spine or other musculoskeletal, the Veteran's March 1999 reported medical history upon separation notes recurrent back pain. In fact, in addition to the Veteran's assertions of back pain upon separation, the Veteran again noted recurrent back pain in his June 2007 retirement examination. Furthermore, at the May 2010 VA examination, the Veteran asserted that he has experienced back pain since service, for the past 30 years. At the December 2016 videoconference hearing, the Veteran explained that he has experienced back pain since service, but that there is "a gap in between the care that I received because I was paying for this stuff out of pocket, I was trying to raise a family at the time, so that's why there was such a gap in my care there."

Although the Board affords the VA examination appropriate weight, the Board notes that, in this case, there is evidence of continued symptomatology since service. See 38 C.F.R. § 3.307 (a)(3); 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). While there is no evidence of manifestation within one year of service, service connection for the recognized chronic disease, such as degenerative disc disease and degenerative joint disease, can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).

As noted by the VA examiner, the Board acknowledges a gap in time between the Veteran's discharge in August 1999 and treatment, with the first VA treatment record noting back pain dated July 2010. However, in the appropriate circumstances, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Moreover, as noted above, at the December 2016 videoconference hearing, the Veteran explained that he has experienced back pain since service, but that he did not seek care until many years later because he was raising his family and working. Therefore, the Board considers the record in its entirety, to include the Veteran's assertions as to his continued symptomatology since service.

The Veteran has consistently reported experiencing back pain since service. See May 2010 VA examination; see December 2016 videoconference hearing transcript; see March 1999 report of medical history upon separation. Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Therefore, given the Veteran's consistent assertions regarding his experienced back pain since service, the Board finds the Veteran's lay statements of record to be credible and competent evidence of continuity of symptomatology. 

Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current back disability and his in-service experience. See 38 C.F.R. §§ 3.303 (b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 

Accordingly, the Board recognizes the Veteran's currently diagnosed degenerative disc and joint disease, lumbosacral spine and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

ORDER

Entitlement to service connection for degenerative disc and joint disease, lumbosacral spine is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


